Citation Nr: 1717048	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-205 34	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel







INTRODUCTION

The Veteran served in the U.S. Military from March 1958 until March 1961. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted the Veteran service connection for left ear hearing loss and assigned a noncompensable (zero percent) rating effective October 28, 2014.  Service connection was also established for tinnitus and a 10 percent rating assigned.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the agency of original jurisdiction, (AOJ). VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the further delay, the Veteran's claim must be remanded to ensure that all due process requirements have been satisfied.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  No VCAA notice was sent to the Veteran with regard to his initial rating claim of October 28, 2014.  Although notice of the VCAA was initially issued to the Veteran with regard to his claim of 2007 for service connection for hearing loss, no VCAA notice was issued with regard to the Veteran's request to reopen his claim of entitlement to service connection for hearing loss in October 2014 or subsequent to his notice of disagreement with the initial rating assigned for left ear hearing loss in the June 2015 rating decision.  Notice of the VCAA must be provided to the Veteran with regard to this claim.

Secondly, VA has a duty to provide assistance to substantiate a claim, where Appellant has asserted that his service-connected disability has increased in severity, and the evidence supports this assertion.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).   The Veteran was provided his most recent VA examination for his hearing loss, almost two years ago, and in his VA Form 9 he has presented allegations of a progressively worsening condition since the most recent examinations.  Notably, the difference in the results in one year of the Veteran's two audiological exams, in October 2014 and June 2015, appear to bolster the Veteran's claim that his left ear hearing is increasingly worse.  Therefore, the Board must remand this matter to afford Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and his representative and provide written notice of the provisions of the VCAA which are applicable to the claim for entitlement to an initial compensable rating for left ear hearing loss.  The Veteran should be provided an adequate time in which to respond to the VCAA notice.

2.  The AMC should obtain all outstanding VA treatment records dated from June 2015 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hearing loss that is not evidenced by the current record.  These records, as well as all VA treatment records pertinent to treatment for hearing loss since June 2015, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is to be provided access to virtual VA and VBMS and must specify in the report that these records have been reviewed.  The examiner should note in the examination report that the electronic claims folder and the remand have been reviewed.

4.  The examiner should discuss the current severity of the Veteran's hearing loss, with particularity to the criteria for the diagnostic code (DC 6100).  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

5.  In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

6.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


